In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-356V
                                          (Not to be published)

*************************
                           *
JONATHAN MASON,            *
                           *                                     Filed: August 26, 2014
               Petitioner, *
                           *
          v.               *
                           *                                     Decision by Stipulation; Attorneys’
SECRETARY OF HEALTH        *                                     Fees and Costs
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

Maximillian J. Muller, Muller Brazil, LLP, Philadelphia, PA, for Petitioner.

Alexis B. Babcock, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEYS’ FEES AND COSTS DECISION 1

        On April 28, 2014, Jonathan Mason filed a petition seeking compensation under the
National Vaccine Injury Compensation Program. On August 13, 2014, I issued a decision finding
the parties’ proffer 2 on damages to be reasonable and granting the Petitioner the award outlined
by the proffer.




1
   Because this decision contains a reasoned explanation for my action in this case, it will be posted on the United
States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, §
205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C §
300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain kinds of confidential
information. To do so, Vaccine Rule 18(b) permit each party 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
2
 I had found Petitioner to be entitled to compensation in an earlier ruling issued on August 6, 2014 (ECF Docket
No. 12).
       On August 26, 2014, counsel for both parties filed a revised joint stipulation regarding
attorneys’ fees and costs. 3 The parties have stipulated that Petitioner’s counsel should receive a
lump sum of $13,000.00 in the form of a check jointly payable to Petitioner and Petitioner’s
counsel. This amount represents a sum to which Respondent does not object. In accordance with
General Order #9, the stipulation also includes a statement that Petitioner incurred no
reimbursable costs in pursuit of his claim.

       I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award should be made in the form of a check jointly payable to Petitioner and Petitioner’s
counsel’s firm, Muller Brazil, LLP, in the amount of $13,000.00. In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation. 4


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
  The parties previously filed a stipulation for attorneys’ fees and costs on August 20, 2014 but because of
deficiencies in that earlier filing, the parties requested that the document be struck from the record, and I granted the
request.
4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing (jointly or separately) notices
renouncing their right to seek review.

                                                           2